Exhibit 10.60

THIRD AMENDMENT to the NATIONWIDE INDIVIDUAL

DEFERRED COMPENSATION PLAN AS

AMENDED AND RESTATED

January 1, 2005

It is hereby understood and agreed that the Nationwide Individual Deferred
Compensation Plan as Adopted January 1, 2005 (“Plan”), is further amended, as
follows:

 

1.

Effective January 1, 2007, the name of the Plan is changed to the “Nationwide
Officer Deferred Compensation Plan.”

 

2.

Effective January 1, 2005, new Section 5.08 of the Plan is hereby added as
follows:

 

  5.08

Distributions to Specified Executives: Notwithstanding Sections 5.01 through
5.07 of this Article, distributions to be made to any Specified Executive, as
such is defined in Section 1.24 of this Plan, shall be subject to a delay of six
months following a Specified Executive’s Separation from Service. The initial
payment will be made as soon as administratively feasible after the first day of
the seventh month that follows the month in which Separation from Service
occurs. The initial payment will include any payments that would otherwise have
been paid under the terms of this Plan during the six month delay.

 

3.

Effective August 27, 2007, the following paragraph is hereby added as
Section 7.14:

Spin Off of Plan Liabilities: In the event of a divestiture, by stock sale, of
one or more of the Companies, the Administrator of the Plan, without the consent
of any Participant or Designated Beneficiary, may act to spin off the deferred
compensation liabilities to the acquiring entity. The Administrator shall have
complete discretion in determining the amount of the deferred compensation
liabilities associated with any affected Participants’ Book Account that will be
transferred to the acquiring entity.

 

4.

Effective January 1, 2005, Section 1.42 is hereby deleted and replaced with the
following:

 

  1.42

Separation from Service: The last day the Executive performs services, as set
forth in Code Section 409A and corresponding Treasury Regulations, for the
Companies and any company in the same controlled group of companies.

 

5.

Effective January 1, 2005, all references within the Plan to “Termination Date”
are hereby replaced with “Separation from Service.”



--------------------------------------------------------------------------------

6.

Effective January 1, 2005 the following Sections are renumbered:

Section 1.41 “Stock” is renumbered Section 1.42.

Section 1.42 “Separation of Service” is renumbered Section 1.41.

 

7.

Effective January 1, 2005, the definition of “Compensation” in Section 1.11 is
hereby deleted and replaced with the following:

 

  1.11

Compensation: Compensation shall have the meaning given to “Wages” in the
Internal Revenue Code Section 3121(a), otherwise known as “Medicare Wages.”

IN WITNESS WHEREOF, Nationwide Mutual Insurance Company, on behalf of the
Companies, has hereby executed this Amendment to be effective January 1, 2005.

 

NATIONWIDE MUTUAL INSURANCE COMPANY

By:

 

/s/ Bruce Thompson

 

Bruce Thompson

 

Associate Vice President – Associate General Counsel